Per Curiam.
Doyle sued on a policy of insurance, and the case was made to turn before the jury on the question whether a word written in the policy, and not upon erasure or in a manner to create any doubt as to its authenticity, was the word “six,” and hence sensible, or “oix,” and therefore without meaning. If the former, it was against the right of the plaintiff below to recover. If the latter, it favored recovery. The court submitted it to the jury to find whether the word was written “ six,” or “ oix,” and allowed them to return a verdict for the plaintiff below, if they should be of opinion that the word was written “ oix.” They found for the plaintiff below, and judgment being entered, the association brought error. The ruling was clearly wrong. The court should have decided the point as matter of construction; and an inspection shows plainly enough that the word was “six,” and not “oix.”
The judgment must be reversed, with costs, and a new trial ordered.
The other Justices concurred.